DETAILED ACTION
	This office action is in response to the election filed on October 21, 2022.  The Examiner notes the typo found in the original restriction requirement, as Group I should have read claims 2-11 (claim 12 is the independent claim of Group II).  Accordingly, claims 2-11 are examined herein on the merits.
	Claims 2-21 remain pending (claims 12-21 being withdrawn from consideration), with claim 2 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-11 (note claim 12 is in Group II) in the reply filed on October 21, 2022 is acknowledged.  Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention (in particular claims 12-21 of Group II), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on January 4, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (two (2) pages) were received on October 25, 2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ducoffe et al. EP 1 981 185 A1, and further in view of Conner US 2010/0092129 A1.
Regarding independent claim 2, Ducoffe et al. EP 1 981 185 A1 teaches (ABS; Figures 3, 4, 5, 11; corresponding text (see English translation in attached PTO-892, pages 5-12); Claims) an optical indexing terminal (Figs. 3-5, 11) comprising: a body defining an interior (see Figs. 4 and 11); a first multi-fiber connector (at left of body/bodies in Figs. 4 and 11); a second multi-fiber connector (at right of body/bodies in Figs. 4 and 11); a plurality of indexed optical fibers (as in 31a, 31b, 31c in Fig. 4; not labeled in Fig. 11) extending through the interior of the body between the first and second multi-fiber connectors, the indexed optical fibers being indexed between the first and second multi-fiber connectors; a first drop line (at 31d in Fig. 4 at 310; not labeled in Fig. 11) extending from the first multi-fiber connector, through the interior of the body, to a third multiple fiber (pair in 31d) connector location which could be accessible from an exterior of the body, and a second drop line (from top right to area at 311 in Fig. 4; not labeled in Fig. 11) extending from the second multi-fiber connector, through the interior of the body, to an area at the bottom of the body, which also could be accessible from an exterior of the body.  Note the breadth of “drop line”, as signals can be considered dropped and/or added through two fiber(s) at 31d and from top right of Fig. 4).
Regarding independent claim 2, there is no express and exact teaching in Ducoffe et al. EP ‘185 that there is a “third multi-fiber connector” that includes extensions of the first drop line and the second drop line at one (integral / unitary / otherwise individual) connector.  Although the connector location at the bottom of the body in Ducoffe Figs. 3-5, 11, etc. are on the same side and close location, there is no disclosure of one combined / singular connector location.  
Conner US 2010/0092129 A1 teaches (ABS; Figures 3-10; corresponding text; see in particular paragraph [0107]) a fiber distribution system that includes plural fiber connection or connector locations, that include the routing of plural fibers between plural fiber connection locations.  See Figs. 3-10 of Conner ‘129 that show different embodiments of this routing for a distribution system, and in particular show combined / singular “multi-fiber” connectors along multiple locations of the exterior of the body.  Figure 7 of Conner teaches at least three multi-fiber locations at the left, bottom, and right of the body, and one having ordinary skill in the art at the time of the effective filing date of the current application would have realized the economies of scale and efficiencies involved with having multiple fibers to be able to be connected and disconnected at the same integral area.  
Since Ducoffe EP ‘185 and Conner ‘129 are both from the same field of endeavor, the purpose disclosed by Conner ‘129 would have been recognized in the pertinent art of Ducoffe EP ‘185.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Conner ‘129, to use a singular / unitary multi-fiber connector / location to connect both drop lines of the the optical indexing terminal to be at the same generic location, in the device of Ducoffe EP ‘185, in to improve optical coupling efficiency by having multiple fibers to be able to be connected and disconnected by a technician (at a single location) to change and route this optical (dropped) signals as desired from the body to present variability in service and out-coupling.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Based on the combination of teachings in Ducoffe EP ‘185 and further in view of Conner ‘129 (for a “third” multi-fiber connector), there is no patentable distinction of the base independent claim 2.

Regarding dependent claim 3, Conner teaches in para [0107] that “ruggedized” connector for the optical fiber and cable portions can be used in the system, which are known and ubiquitous connector and connection location features in the prior art.  For these reasons, Ducoffe/Conner makes obvious these structural features of claim 3, for the “ruggedized” element of the connector.  KSR.
Regarding claims 4 and 5, in the Figs. of Ducoffe and Conner, at the first/second connector areas, these connectors have areas that are external to the body / interior, and although there is no express wording of “sealed” and “port” of a sealed pass through, such feature would have been obvious to one having ordinary skill in the art because secure connection of the optical signals is desired, and preventing unwanted debris (water, dust, etc.) is an obvious choice to a skilled artisan.  Therefore, having a sealed pass through port of the optics, or having the second connector interior of the body would have been obvious using common skill and recognizing that robust and durable optical signals would be improved using such sealed or interior configurations in Ducoffe/Conner combination.  KSR.
Regarding claim 6, the same logic applies for obviousness from claim 5 (regarding “interior” location of the multi-fiber connector), above.  KSR. 
Regarding claims 7-8, because at least two fibers are shown at 31d, and shown at the top right in Figs. 4 and 11, the structural language of claims 7-8 is met based on the combination of Ducoffe/Conner for claim 2.  At least two drop fibers are included in each feature, respectively, to meet the “plurality of” second drop lines limitation.  KSR.
Regarding claim 9, the same logic applies for obviousness from claims 7-8 (regarding “interior” location of the multi-fiber connector), above.  KSR. 
Regarding claim 10, cables for connection of input/output optical fiber signal(s) are shown throughout Ducoffe, and would also have been recognized in Conner.  Using optical fiber cables to transmit and receive multiple optical fiber locations from a connector is ubiquitous in the field of endeavor, and would have been recognized by a normally skilled artisan at the time of the effective filing date in Ducoffe/Conner.  KSR.  Regarding claim 11, using “ruggedized” features for connection of the cable(s) is taught in Conner (para [0107]), and would have been an obvious combination of the cable.
 
Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marcouiller et al. US 2015/0378112 A1, and further in view of Conner US 2010/0092129 A1.
Regarding independent claim 2, Marcouiller et al. US 2015/0378112 A1 teaches (ABS; Figures 2, 8, 23; corresponding text, see paragraphs [0040] – [0060]; Claims) an optical indexing terminal (Figs. 2, 8) comprising: a body 38 defining an interior (see Figs. 2 and 8); a first multi-fiber connector 44 (at left of body/bodies in Figs. 2 and 8); a second multi-fiber connector 22 (at right of body/bodies in Figs. 2 and 8); a plurality of indexed optical fibers 40 (from 42 to 22 in the fiber connection(s)) extending through the interior of the body between the first and second multi-fiber connectors, the indexed optical fibers being indexed between the first and second multi-fiber connectors; a first drop line (the top-most fiber at 40 on the left; dropping / routed to 46 in Fig. 2) extending from the first multi-fiber connector, through the interior of the body, to another fiber connector location (26 / 46) which could be accessible from an exterior of the body (via  36), and a second drop line (the lowest fiber at right 28, to location 30) extending from the second multi-fiber connector, through the interior of the body, to an area close to the other dropped fiber line area, which also could be accessible from an exterior of the body (via another 36).  Note the breadth of “drop line”, as signals can be considered dropped and/or added through two fiber(s) at 31d and from top right of Fig. 4).
Regarding independent claim 2, there is no express and exact teaching in Marcouiller et al. ‘112 that there is a “third multi-fiber connector” that includes extensions of the first drop line and the second drop line at one (integral / unitary / otherwise individual) connector.  Although the connector location at the right side of the body in Marcouiller Figs. 2 and 8, etc. are on the same side and close location, there is no disclosure of one combined / singular connector location.  
Conner US 2010/0092129 A1 teaches (ABS; Figures 3-10; corresponding text; see in particular paragraph [0107]) a fiber distribution system that includes plural fiber connection or connector locations, that include the routing of plural fibers between plural fiber connection locations.  See Figs. 3-10 of Conner ‘129 that show different embodiments of this routing for a distribution system, and in particular show combined / singular “multi-fiber” connectors along multiple locations of the exterior of the body.  Figure 7 of Conner teaches at least three multi-fiber locations at the left, bottom, and right of the body, and one having ordinary skill in the art at the time of the effective filing date of the current application would have realized the economies of scale and efficiencies involved with having multiple fibers to be able to be connected and disconnected at the same integral area.  
Since Marcouiller et al. ‘112 and Conner ‘129 are both from the same field of endeavor, the purpose disclosed by Conner ‘129 would have been recognized in the pertinent art of Marcouiller et al. ‘112.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Conner ‘129, to use a singular / unitary multi-fiber connector / location to connect both drop lines of the the optical indexing terminal to be at the same generic location, in the device of Marcouiller et al. ‘112, in to improve optical coupling efficiency by having multiple fibers to be able to be connected and disconnected (at a single location) by a technician to change and route this optical (dropped) signals as desired from the body to present variability in service and out-coupling.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Based on the combination of teachings in Marcouiller et al. ‘112 and further in view of Conner ‘129 (for a “third” multi-fiber connector), there is no patentable distinction of the base independent claim 2.

Regarding dependent claim 3, Conner teaches in para [0107] that “ruggedized” connector for the optical fiber and cable portions can be used in the system, which are known and ubiquitous connector and connection location features in the prior art.  For these reasons, Marcouiller / Conner makes obvious these structural features of claim 3, for the “ruggedized” element of the connector.  KSR.
Regarding claims 4 and 5, in the cited Figs. of Marcouiller and Conner, at the first/second connector areas, these connectors have areas that are external to the body / interior, and although there is no express wording of “sealed” and “port” of a sealed pass through, such feature would have been obvious to one having ordinary skill in the art because secure connection of the optical signals is desired, and preventing unwanted debris (water, dust, etc.) is an obvious choice to a skilled artisan.  Therefore, having a sealed pass through port of the optics, or having the second connector interior of the body would have been obvious using common skill and recognizing that robust and durable optical signals would be improved using such sealed or interior configurations in Marcouiller / Conner combination.  KSR.
Regarding claim 6, the same logic applies for obviousness from claim 5 (regarding “interior” location of the multi-fiber connector), above.  KSR. 
Regarding claims 7-8, because at least two fibers are shown at 31d, and shown at the top right in Figs. 4 and 11, the structural language of claims 7-8 is met based on the combination of Marcouiller / Conner for claim 2.  At least two drop fibers are included in each feature, respectively, to meet the “plurality of” second drop lines limitation.  KSR.
Regarding claim 9, the same logic applies for obviousness from claims 7-8 (regarding “interior” location of the multi-fiber connector), above.  KSR. 
Regarding claim 10, cables for connection of input/output optical fiber signal(s) are shown throughout Marcouiller (see Figs. 8 and 23, etc.), and would also have been recognized in Conner.  Using optical fiber cables to transmit and receive multiple optical fiber locations from a connector is ubiquitous in the field of endeavor, and would have been recognized by a normally skilled artisan at the time of the effective filing date in Marcouiller / Conner.  KSR.  Regarding claim 11, using “ruggedized” features for connection of the cable(s) is taught in Conner (para [0107]), and would have been an obvious combination of the cable.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form references A-C are the parent patents of the current application history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
November 1, 2022